 
June 29, 2005


Axeda Systems Inc.
21 Oxford Road
Mansfield, MA 02048

Attention:
Bruce J. Ryan
 
Board of Directors

 
Dear Mr. Ryan:


We are pleased to express our interest in acquiring substantially all of the
assets of Axeda Systems Inc. and its subsidiaries (collectively “Seller”) used
in Seller’s device relationship management (or DRM) business (the “Business”)
through a new company (“Buyer”) to be formed and financed by JMI Equity Fund V,
L.P. and its affiliates (“JMI”). The following is an outline of the basic terms
and conditions on which Buyer would be willing to acquire the assets of the
Business (the “Proposed Transaction”):
 
1.    Acquisition of Assets; Assumption of Liabilities
 
A copy of Seller’s consolidated balance sheet as of May 31, 2005 that identifies
Seller’s assets and liabilities as of that date, but not necessarily as of the
date of closing of Seller’s acquisition of the Business, that relate to the
Business and Seller’s other businesses appears as Exhibit A to this letter (the
“Seller Balance Sheet”). Buyer would acquire substantially all of the assets of
Seller used in the Business on the closing date of such acquisition
(collectively, the “Assets”), including computer software programs and related
documentation, intellectual property rights (including patents, copyrights,
trademarks and trade secrets), contract rights, customer lists, accounts
receivable, equipment and the goodwill associated with the Business, including
all the assets listed under the heading “DRM Buyer”on the Seller Balance Sheet
then owned by Seller. The proposed Purchase Price contemplates that Buyer would
assume only those liabilities of Seller listed under the heading “DRM Buyer”on
the Seller Balance Sheet (to the extent that the same shall exist on the closing
date of Buyer’s acquisition of the Business); provided, however, that Buyer
would only assume the accrued expenses for royalties only if the related license
agreement were successfully assigned to Buyer by Seller. The specific assets to
be purchased, and liabilities to be assumed, will be determined after completion
of Buyer’s diligence review of the Business and prior to entering into the
Definitive Documents (as defined below).
 
2.    Purchase Price
 
The total purchase price for the Assets would be $7 million (the “Purchase
Price”). The Purchase Price would be paid in cash or, if Buyer has made any
Bridge Loans (as defined below), by surrendering the instruments representing
the Bridge Loans for credit equal to the principal and accrued interest (if any)
due on those Bridge Loans.
 
3.    Employment Arrangements
 
Buyer anticipates offering employment with Buyer in connection with closing the
Proposed Transaction to specified employees of Seller who are employed in the
Business at the time of the closing, including certain members currently engaged
in the management of the Business. Notwithstanding the foregoing, Buyer in its
sole discretion may choose to not offer employment to any such employees and
Buyer shall not responsible for any severance obligations related thereto. As a
condition to closing, Seller shall agree not to solicit or hire any employee who
accepts employment with Buyer. Post-closing, Buyer shall endeavor to put an
attractive incentive program in place for management.
 

--------------------------------------------------------------------------------

Axeda Systems Inc.
June 29, 2005
Page 2

Buyer and Seller would work with the key managers of the Business to have them
waive any rights they may have to severance payments from Seller, or to have
Buyer assume those severance payment obligations under equitable arrangements
determined by Buyer, in either case upon completion of the Proposed Transaction.
 
4.    Definitive Documents
 
Promptly following Seller’s execution of this letter of intent: (i) Buyer will
begin its due diligence investigation of Seller, the Business and the Assets;
and (ii) Buyer and Seller, together with their authorized representatives, will
begin negotiating in good faith a definitive acquisition agreement and related
agreements (the “Definitive Documents”).
 
The Definitive Documents will contain terms consistent with this letter of
intent (unless otherwise agreed upon between Buyer and Seller), together with
customary representations, warranties, covenants, indemnities, releases,
conditions, and agreements of Seller. Buyer’s obligation to enter into the
Definitive Documents is subject to Buyer being satisfied in its sole discretion
with the results of its due diligence investigations, and Seller obtaining and
delivering to Buyer (i) all consents from Laurus Master Fund, Ltd., Special
Situations Private Equity Fund, L.P. and their affiliates and associates
necessary for Seller to enter into and perform the Definitive Documents,
consummate the Proposed Transaction and permit the Bridge Loans to be made and
(ii) all other third party consents necessary for Seller to enter into the
Definitive Documents and permit the Bridge Loans to be made. The initial drafts
of the Definitive Documents will be prepared by Buyer.
 
Buyer’s obligation to consummate the Proposed Transaction at closing would be
subject to customary conditions and would include the following:
 
(a)    Seller obtaining and delivering to Buyer all governmental and third party
consents necessary to complete the Proposed Transaction, assign the assumed
contracts and to enable Buyer to continue the operation of the Business
following the closing;
 
(b)   the absence of any material adverse change in the Assets, the Business, or
the results of operations, financial condition or prospects of the Business, or
in any law or regulation which could materially adversely affect the Business;
and
 
(c)   Seller obtaining and delivering to Buyer releases from third parties who
have claims or liens against any of the Assets.
 
5.    Closing Matters 
 
JMI desires to complete the Proposed Transaction as soon as possible. JMI is
willing to proceed with the goal of entering into the Definitive Documents by
July 31, 2005 and closing the Proposed Transaction as soon thereafter as
possible. If, however, consummation of the Proposed Transaction requires the
prior approval of Seller’s stockholders or would otherwise be delayed:
 
(a)   As a condition to Buyer entering into the Definitive Documents, Seller’s
directors and officers (other than members of Seller’s independent committee of
directors shall enter into an agreement with Buyer pursuant to which those
holders would agree, for so long as the Definitive Documents remain in effect,
to vote all of Seller’s outstanding voting securities beneficially owned by them
(i) in favor of the Proposed Transaction and any other matters related thereto,
and (ii) against any competing transaction or corporate action.
 

--------------------------------------------------------------------------------

Axeda Systems Inc.
June 29, 2005
Page 3

(b)    During the 45 day period commencing on the date of acceptance of this
letter of intent by Seller (as designated on its signature block below), Seller
will not (and it will assure that its officers, directors, employees, agents,
representatives, financial advisors, attorneys and affiliates do not) take any
action to (i) directly or indirectly through any other party solicit or
encourage any proposal relating to the acquisition of the Business, or other
transaction which would make consummation of the Proposed Transaction reasonably
unlikely to occur (any such transaction, an “Alternative Transaction”),
(ii) directly or indirectly through any other party engage in any negotiations
with or provide any information to any person or entity (other than Buyer and
its representatives) with respect to an Alternative Transaction, or
(iii) dispose of any assets pertaining to the Business other than in the
ordinary course of business consistent with past practice; provided that, if,
after the date hereof and before the date 14 days after the first public
announcement of the Proposed Transaction (but in no event after obtaining the
approval of Seller’s stockholders of the Proposed Transaction), Seller’s board
of directors receives an unsolicited, bona fide written proposal relating to an
Alternative Transaction (a “Takeover Proposal”) in circumstances not involving a
breach of this letter of intent, the Definitive Documents (if any are entered
into) or any standstill or similar agreement, and Seller’s board of directors
reasonably determines in good faith that such Takeover Proposal constitutes a
Superior Proposal and with respect to which Seller’s board of directors
determines in good faith, after considering applicable provisions of state law
and after consulting with and receiving the advice of outside counsel, that the
taking of such action is necessary for Seller’s board of directors to comply
with its fiduciary duties to Seller’s stockholders under the Delaware General
Corporation Law, then Seller may, at any time prior to the date 14 days after
the first public announcement of the Proposed Transaction (but in no event after
obtaining the approval of Seller’s stockholders of the Proposed Transaction) and
after providing Buyer not less than 48 hours written notice of its intention to
take such actions, (A) furnish information with respect to Seller to the person
making such Takeover Proposal, but only after such person enters into a
customary confidentiality agreement with Seller (which confidentiality agreement
must be no less favorable to Seller (i.e., no less restrictive with respect to
the conduct of such person) than the Confidentiality Agreement between Seller
and JMI), provided that such confidentiality agreement may not include any
provision calling for an exclusive right to negotiate with Seller, and (B)
participate in discussions and negotiations with such person regarding such
Takeover Proposal. A “Superior Proposal” shall be a bona fide written offer
obtained not in breach of this letter of intent, the Definitive Documents (if
any are entered into) or any standstill or similar agreement to acquire,
directly or indirectly, all or substantially all the assets of the Business or
to enter into an Alternative Transaction made by a third party which is not
subject to a financing contingency and which is otherwise on terms and
conditions that the Seller’s board of directors determines in its good faith and
reasonable judgment (after consultation with its financial advisor) to be more
favorable to the Company’s stockholders from a financial point of view than the
Proposed Transaction, taking into account at the time of determination any
changes to the terms of the Proposed Transaction that as of that time had been
proposed by Buyer and the ability of the third party making such proposal to
consummate the transactions contemplated by such proposal (based upon, among
other things, the availability of financing and the expectation of obtaining
required approvals).
 

--------------------------------------------------------------------------------

Axeda Systems Inc.
June 29, 2005
Page 4

During such 45-day period, Seller agrees to promptly notify Buyer of the receipt
of any proposal or expression of interest relating to an Alternative Transaction
and any determination made by the Seller board that it has received a Superior
Proposal, describing in each case the identity of the person making such
proposal, offer, inquiry or other contact and the terms and conditions of any
proposals or offers or the nature of any inquiries or contacts (and shall
include with such notice copies of any written materials received from or on
behalf of such person relating to such proposal, offer, inquiry or request), and
thereafter shall promptly keep Buyer fully informed of all material developments
affecting the status and terms of any such proposals, offers, inquiries or
requests. Seller shall not (i)(A) withdraw or modify, or propose publicly to
withdraw or modify, in a manner adverse to Buyer, the recommendation of Seller’s
board of directors in favor of the Proposed Transaction or (B) approve or
recommend, or propose publicly to approve or recommend, any Takeover Proposal or
(ii) approve or recommend, or propose publicly to approve or recommend, or cause
or authorize Seller to enter into, any letter of intent, agreement in principle,
memorandum of understanding, merger, acquisition, purchase or joint venture
agreement or other agreement related to any Takeover Proposal (other than a
confidentiality agreement in accordance with the preceding paragraph) (each, a
“Company Acquisition Agreement”). Notwithstanding the foregoing, (x) Seller’s
Board of Directors may withdraw or modify its recommendation, or recommend a
Takeover Proposal, if such Board determines in good faith, after reviewing
applicable provisions of state Law and after consulting with and receiving
advice from outside counsel, that the failure to make such withdrawal,
modification or recommendation would constitute a breach by Seller’s board of
directors of its fiduciary duties to Seller’s stockholders under the Delaware
General Corporation Law and (y) if Seller’s Board of Directors receives an
unsolicited, bona fide written Takeover Proposal that was made after the date
hereof and before the date 14 days after the first public announcement of the
Proposed Transaction (but in no event after obtaining the approval of Seller’s
stockholders of the Proposed Transaction) in circumstances not involving a
breach of this letter of intent, the Definitive Documents (if any are entered
into) or any standstill or similar agreement and that such Board determines in
good faith constitutes a Superior Proposal, Seller’s board of directors may, in
response to such Superior Proposal and within 48 hours after the expiration of
the three business day period described below, enter into a definitive agreement
with respect to such Superior Proposal but only if Seller shall have
concurrently with entering into such definitive agreement terminated this letter
of intent or the Definitive Documents (if any) and prior thereto or concurrently
therewith paid the termination fee required pursuant to paragraph 5(c) and the
expenses required pursuant to paragraph 5(d) and repaid all outstanding Bridge
Loans, but in any event only after the third business day following Buyer’s
receipt of written notice (the “Notice”) from Seller advising Buyer that the
Seller’s board of directors is prepared to enter into a definitive agreement
with respect to such Superior Proposal and terminate this letter of intent or
the Definitive Documents (if any), and only if, during such three business day
period, Seller and its representatives shall have negotiated in good faith with
Buyer to make such adjustments in the terms of Proposed Transaction as would
enable Buyer to proceed with the Proposed Transaction on such adjusted terms
and, at the end of such three business day period, after taking into account any
such adjusted terms as may have been proposed by Parent since its receipt of
such Notice, the Seller’s board of directors has again in good faith made the
determination referred to above in this clause (y).
 
(c)    Except to the extent provided in this paragraph 5(c) and (d), each party
will be responsible for the payment of its respective professional services
expenses, including lawyers and accountants fees and expenses, incurred in
connection with this letter of intent and the Proposed Transaction, including in
the event that definitive documentation for the Proposed Transaction is not
executed. If the Proposed Transaction is not completed, then in order to
compensate JMI and Buyer for lost opportunities, time and resources, Seller
shall pay JMI Management, Inc. a termination fee of $500,000 in the following
circumstances:
 
(i)    Prior to the execution of the Definitive Documents, the termination fee
will become payable if and only if Seller receives a Takeover Proposal and does
not reject such proposal within five (5) calendar days after the receipt
thereof.
 
(ii)   If the Definitive Documents for the Proposed Transaction are executed and
after the date hereof Seller receives a Takeover Proposal, the termination fee
will become payable if the transaction contemplated by the Definitive Documents
does not close for any reason other than a failure of Seller’s stockholders to
approve the Proposed Transaction or a breach of the Definitive Documents by
Buyer.
 

--------------------------------------------------------------------------------

Axeda Systems Inc.
June 29, 2005
Page 5

(d)    In addition, if this letter of intent or the Definitive Documents are
terminated for any reason, Seller will also reimburse Buyer and JMI Management,
Inc. with respect to the reasonable fees and expenses for legal, accounting and
financial advisory services that it shall have incurred prior to the termination
of this letter of intent or the Definitive Documents, as the case may be.
 
6.    Interim Financing Matters 
 
JMI and Buyer would be willing to make up to an aggregate principal amount of
$1,500,000 of loans (the “Bridge Loans”) available to Seller to fund
expenditures of Seller directly attributable to the operation of the Business in
the ordinary course as follows:
 
(a)   Upon the entry into this letter of intent, Buyer would commit to make
Bridge Loans available to Seller (i) on or before July 1, 2005 of up to $250,000
and (ii) or before July 31, 2005 of up to $350,000, in immediately available
funds, which Bridge Loan would:



·  
be immediately due and payable on, and as a condition precedent to, the
termination of this letter of intent, Seller entering into a letter of intent or
definitive agreement relating to a competing transaction or Seller taking any
action adverse to the Proposed Transaction,

·  
be senior to all other indebtedness of Seller,

·  
be secured by all the Assets, and

·  
be conditioned on Seller obtaining and delivering to Buyer all third party
consents necessary for Seller to enter into and perform the definitive documents
relating to these Bridge Loans and permit these Bridge Loans to be made
(including any required from Laurus Master Fund, Ltd., Special Situations
Private Equity Fund, L.P. and their affiliates and associates).



(b)   The Definitive Documents will provide for Buyer to commit to make
additional Bridge Loans available to Seller between signing and closing of up to
an additional aggregate principal amount of $900,000, which Bridge Loans would:



·  
be made in increments based on requests by Seller provided that (1) Buyer will
have five days to fund the request and (2) Seller will not make funding requests
sooner than 15 days following the date of funding any prior loan increment.
Notwithstanding the foregoing, Buyer shall not be required to loan any increment
on or after the Maturity Date (as defined below) or if Seller has given a notice
of receipt of a Takeover Proposal and it has not given notice that Seller has
rejected the Takeover Proposal,

·  
be made only if, at the time each tranche is to be advanced, the representations
and warranties set forth in the Definitive Documents are accurate and Seller has
performed all covenants set forth in the Definitive Documents required to be
performed at or before that time,

·  
be pari passu with any indebtedness currently owed to Laurus Master Fund, Ltd.
and its affiliates and associates, and senior to all other indebtedness of
Seller,

 

--------------------------------------------------------------------------------

Axeda Systems Inc.
June 29, 2005
Page 6
 

·  
be secured by a second priority lien against all the Assets (second in priority
only to the liens currently securing indebtedness currently owed to Laurus
Master Fund, Ltd. and its affiliates and associates), and

·  
be conditioned on Seller obtaining and delivering to Buyer all third party
consents necessary for Seller to enter into and perform the definitive documents
relating to the Bridge Loans and permit the Bridge Loans to be made (including
those required from Laurus Master Fund, Ltd., Special Situations Private Equity
Fund, L.P. and their affiliates and associates).



(c)    All Bridge Loans would also have the following principal terms and
conditions, among others:



·  
bear interest at the rate of 7% per annum,

·  
be immediately due and payable upon the earliest to occur of (a) October 31,
2005, (b) the date on which this letter of intent or definitive acquisition
agreement for the Proposed Transaction is terminated (the date any termination
fee becomes due being deemed a termination thereof even if no formal written
termination notice has been given) (the earlier of (a) or (b) being herein, the
“Maturity Date”), or (c) the closing date of the Proposed Transaction.




·  
Promptly following Seller’s execution of this letter of intent, Buyer will begin
preparing the definitive documents for implementing the Bridge Loans.



7.    Non-Solicitation and Exclusive Negotiations
 
In consideration of the substantial time, effort, and expense to be expended by
Buyer in the course of its due diligence investigation, for a period of 45 days
following the effective date of this letter of intent, Seller and its officers,
directors, financial advisors, attorneys, representatives and other advisors and
agents (collectively, “representatives”) (i) will negotiate exclusively with
Buyer with respect to any transaction relating to the sale of the Business; (ii)
will not, directly or indirectly, solicit, entertain, or encourage offers from,
negotiate with, or in any manner encourage, discuss, accept, or consider any
proposal of, or enter into any agreement with, any other person relating to the
purchase or sale of Seller or the Business (in whole or in part), whether
through direct purchase of shares or assets, merger, consolidation, or other
business combination (other than sales of inventory in the ordinary course of
business), and (iii) will not, directly or indirectly, furnish non-public
information about Seller or the Business to any other person in connection with
any such proposal. Seller will promptly inform Buyer of any such inquiries or
proposals and provide Buyer with copies of all related documentation. Upon
Seller’s execution of this letter of intent, Seller will terminate any
negotiations, discussions or understandings it may currently have with respect
to a transaction that would be inconsistent with the transactions contemplated
by this letter of intent.
 
8.    Conduct of Business
 
Following the date hereof and through the closing of the Proposed Transaction,
Seller will operate the Business only in the ordinary course consistent with
past practices, including with respect to the collection of accounts receivable,
payment of accounts payable and other expenses, accounting practices
(particularly with respect to revenue and expense recognition methods), and the
maintenance of its relationships with employees, sales representatives,
customers, and suppliers. All cash collected by Seller from accounts receivable
reflected on the Balance Sheet or generated by the Business after May 31, 2005
shall be used by Seller to pay the accounts payable, operating expenses and
other liabilities directly related to the Business. Seller will not enter into
any transaction other than in the ordinary course of business consistent with
past practices, or any transaction that is not at arm’s length with affiliated
persons or entities. In addition, Seller will (a) provide Buyer with monthly
financial statements, (b) maintain the overall marketing effort of the Business
at levels consistent with its past practices and in accordance with its plans
for the rest of the calendar year, (c) continue to offer its products at prices
and upon terms and conditions similar to those currently being offered, and (d)
continue to spend monies to create new versions of products in the ordinary
course of business.
 

--------------------------------------------------------------------------------

Axeda Systems Inc.
June 29, 2005
Page 7

9.    Access
 
Seller will provide Buyer with full and complete access at all reasonable times
and upon reasonable prior notice to all of its representatives and to its
facilities, books, and records (including marketing statistics) and will cause
its representatives to cooperate fully with Buyer and Buyer’s representatives in
connection with Buyer’s due diligence review of Seller, the Assets and the
Business.
 
10.   Miscellaneous
 
(a)  This letter of intent shall become effective as of the date of receipt by
Buyer of a duly-signed counterpart of this letter from Seller. This letter of
intent shall be construed in accordance with the internal laws of the
Commonwealth of Massachusetts, without giving effect to the principles of
conflicts of laws thereof.
 
(b)  Each of the parties will bear its own expenses in connection with the
evaluation, negotiation and consummation of the Proposed Transaction.
 
(c)  This letter of intent is not a binding agreement of the parties nor does it
describe all matters on which agreement must be reached for the Proposed
Transaction to be consummated. Any agreement relating to the Proposed
Transaction will only become binding upon the execution of the Definitive
Documents. Notwithstanding anything contained herein to the contrary, the
parties agree to be bound by paragraphs 5(b), 5(c), 5(d), 6(a), 6(c), 7, 8, 9
and 10 upon execution of this letter.


(d)  Neither party shall, without the prior written consent of the other party,
disclose to any third party the existence of this letter of intent, the identity
of Buyer or Seller or the transactions contemplated by this letter of intent,
except as required by law or by any applicable listing agreement with a national
securities exchange or market as determined in the good faith judgment of the
party proposing to make such release (in which case such party shall not issue
or cause the publication of such press release or other public announcement
without prior consultation with the other party).
________________________
 
This letter merely states the intentions of the parties and does not create any
legal obligations, except for the provisions of paragraphs 5(b), 5(c), 5(d),
6(a), 6(c), 7, 8, 9 and 10 hereof. The proposal made in this letter of intent
will be terminated without further notice unless it is accepted,


--------------------------------------------------------------------------------

Axeda Systems Inc.
June 29, 2005
Page 8


signed and returned to JMI by not later than noon, EST, on June 29, 2005. If the
foregoing correctly sets forth the understanding and intentions of Seller,
please acknowledge your agreement by signing and returning a duplicate of this
letter to Bradford D. Woloson of JMI at 1119 St. Paul Street, Baltimore, MD
21202, Fax: (410) 385-2641. We look forward to working with you on this matter.


 
Very truly yours,




By:  /s/ Bradford Woloson   
Bradford D. Woloson
General Partner




Accepted and Agreed to by Axeda Systems Inc.,
on behalf of itself and its subsidiaries:


AXEDA SYSTEMS INC.




By:   /s/ Bruce J. Ryan
Bruce J. Ryan
Board Member
Chair of the Special Committee


Date:  June 29, 2005
 

--------------------------------------------------------------------------------

Axeda Systems Inc.
June 29, 2005
Page 9


Exhibit A


[table1.jpg]


 

--------------------------------------------------------------------------------

Axeda Systems Inc.
June 29, 2005
Page 10


Exhibit A - cont.


[table2.jpg]
 

--------------------------------------------------------------------------------

